DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the recitation of “a ISO sensitivity”, “a exposure correction value”, “a imaging mode of the camera” in line 3 of the claim.  Note the incorrect use of article “a”.   
Claim 8 is objected to because of the recitation of “display a information” in line 6 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the touch sensor" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 16 of U.S. Patent No. 10,742,870 in view of Haga et al. (US 5,749,005).

except for a system controller that is configured to set values of a plurality of items on the dial display section such that one item of the plurality of items is to be set by the operation dial.  However, in the same field of endeavor, Haga teaches a system controller (20 in Fig. 5) and a dial display section (28A and/or 28B in Figs. 1-2 & 11-14) which is controlled by the controller to display a plurality of setting values of a plurality of items (Figs. 12 and 13) such that a setting value corresponding to one of the plurality of items can be selected by the user/operator to perform recording, etc., for example, Fig. 13 shows that 1000 is selected as a current shutter value among a plurality of values 750 and 1500 on the dial display section 28A (see col. 10, lines 19-29). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the teaching from the Patent claim 1 in view of Haga for the benefit of displaying a plurality of setting values to allow user/operator to visually determine prior to actual operation of adjustment how the current set information will change depending on the direction in which the rotary dial rotates as taught by Haga, col. 1, lines 31-36.

	Regarding claim 2, the combined teaching of the Patent claim 1 and Haga further teaches that the plurality of items capable of being set by the operation dial include at least one of a shutter speed, a F-number, a ISO sensitivity, a exposure correction value, and a imaging mode of the camera (see Haga, Figs. 11-13 and col. 7, lines 10-20; col. 9, lines 43-52 and col. 10, lines 1-39). 
	


Regarding claim 7, the subject matter of this claim is also met by the Patent claim 7 and the discussion in claim 1 in view of Haga.  It should be noted that “a touch sensor that is provided on the operation dial and detects contact with operation dial” is encompassed by “a contact detection unit that is provided on rotation center of the operation dial and detects contact with the rotation center of the operation dial” defined in the Patent claim 1 and further defined in the Patent claim 7 to detect “swiping or flicking the top surface of the operation dial.”  

Regarding claims 8 and 9, the subject matter of these claims are also met by the Patent claim 1.  Note last paragraph of the Patent claim 1 and the discussion of “a touch sensor” in claim 7.  Also note the discussion of “the system controller” in claim 1 above. 

Regarding claim 10, the limitations of this claim are also met by the Patent claim 1 in which “a setting value change unit that changes the setting value in response to an operation of the operation dial in a case where the change in the setting value is valid.”  Note the discussion of “a touch sensor” in claim 7 and “the system controller” in claim 1. 

Regarding claim 11, the combined teaching of the Patent claims and Haga further discloses that the system controller is further configured to update the information displayed 

Regarding clam 12, this claim is met by the Patent claim 16.

Regarding claim 13, it is also seen in the combined teaching of the Patent claims and Haga that a display direction of the operation dial and a display direction of the display section are the same (see Fig. 11 of Haga). 

Regarding claim 14, the subject matter of this claim is also met by the Patent claim 1 in which “a switching unit that alternately switches between validity and invalidity of a change in a setting value by the operation dial every time the contact is detected by the contact detection unit.”  Note the discussion of “a touch sensor” in claim 7 and “the system controller” in claim 1.

Regarding claims 15-18, the subject matter of each of these claims is also met by the discussion in claim 14. 

Regarding claim 19, the subject matter of this claim is also met by the discussion in claim 1 above. 

Regarding claim 20, this claim is also met by the discussion in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-13 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US 5,749,005).

Regarding claim 1, Haga teaches a camera (Fig. 1) comprising: 
a rotary operation dial (32); 
a dial display section (28A/28B) that is provided on a top surface of the operation dial; 
a display section (28C) that is provided near the operation dial (see Fig. 1 and col. 3, lines 21-30); and 
a system controller (control circuit 20 in Fig. 5) configured to display setting values of a plurality of items (shutter speed, F values, etc.) capable of being set by the operation dial on the display section (Figs. 11-13), display information on an item to be set by the operation dial, among the plurality of items, on the dial display section (Figs. 11-13; col. 9, line 61 to col. 10, line 39), switch between validity and invalidity of a change in setting value of the item to be set by the operation dial, change the setting value of the item in response to an operation of the operation dial in a case where the change in the setting value is valid (see Figs. 6-10 and col. 7, lines 40-61.  For example, change of exposure compensation using rotation ring of the operation dial 32 is invalid when the exposure compensation switch 92 is OFF.  On the other hand, change of exposure using the rotation ring of the dial 32 is valid when the exposure compensation switch 90 is ON. Thus, exposure compensation switch OFF or ON indicates invalidity or validity, respectively, for changing the exposure compensation values). 

Regarding claim 2, it is seen in Haga that the plurality of items capable of being set by the operation dial include at least one of a shutter speed, a F-number, an ISO sensitivity, an exposure correction value, and an imaging mode of the camera (see Figs. 11-13 and col. 9, line 43 to col. 10, line 39).

Regarding claim 3, Haga further teaches that the system controller is further configured to switch a display form of the information on the dial display section between the case where the change in the setting value by the operation dial is valid (e.g., Fig. 12 and col. 9, line 61 to col. 10, line 18 in which a display form of valid change of exposure compensation is displayed with +/- on the dial display section 28B) and a case where the change in the setting value by the operation dial is invalid (e.g., Fig. 11 or 13 in which a display form of invalid change of exposure compensation is displayed without +/-. Also note col. 7, lines 59-61 and col. 9, lines 43-52). 

Regarding claim 4, the subject matter of this claim is also met by the analysis of claim 3 for displaying information on the dial display 28B with or without +/- to indicate the change in setting value of exposure compensation is valid or invalid, respectively. 
 the system controller is further configured to receive a selection of the item to be set by the operation dial; and set the item to be set by the operation dial according to the received selection (col. 9, line 17 to col. 10, line 39 and col. 4, lines 40-43).  

Regarding claim 6, also taught by Haga is that the operation dial is further configured to perform an instruction to switch the item to be set by the operation dial (see Figs. 11-13 for switching from aperture value F number to exposure compensation +/1, then to shutter speed), and wherein the system controller is further configured to set the item to be set by the operation dial in response to the instruction by the operation dial (col. 9, line 43 to col. 10, line 39).

Regarding claim 11, Haga further discloses that the system controller is further configured to update the information displayed on the dial display section in response to the operation of the operation dial (see Figs. 12 & 13 and col. 9, line 43 to col. 10, line 39 in which the exposure compensation value or shutter speed is updated in response to the rotation of the dial).  

Regarding claim 12, as clearly shown in Fig. 1 of Haga, the operation dial (32) and the display section (28C) are disposed on a top surface of a camera body. 



Regarding claim 19, the subject matter of this claim is also met by Haga as discussed in claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 5,749,005) in view of Fukushima et al. (US 2013/0021274).

Regarding claim 14, Haga discloses that the system controller switches between validity and invalidity of the change in a setting value by the operation dial in response to a switch as discussed in claim 1.  Haga fails to teach a touch sensor provided on the operation dial to detect contact with the operation dial such that the system controller performs a switching operation in response to the detection by the touch sensor. 
Fukushima teaches, in Fig. 2B & 2C, a touch sensor (102a-102d) provided on an operation dial (205).  A system controller (CPU 103 in Fig. 1) performs switching operation of 
For that reason, one of ordinary skill in the art would have been motivated to implement a touch sensor in place of a mechanical switch in Haga to arrive at the Applicant’s claimed invention so as to cut down unwanted sound when performing switching operations as mentioned above. 

Regarding claims 15-18 and 20, the subject matter of these claims is similar to that of claim 14 and is therefore met by the combined teaching of Haga and Fukushima as discussed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/             Primary Examiner, Art Unit 2697